DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 18 remains withdrawn. The Examiner notes that previously withdrawn claims 19-20 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iocca et al. (US 20140335493 A1, hereinafter Iocca) in view of Bataille et al. (FR 3095787 A1, hereinafter Bataille).
As to claim 1, Iocca teaches an anthropomorphic test device 100 configured for use in crash test simulations (the anthropomorphic device of Iocca is capable of being used in crash test simulations), said anthropomorphic test device comprising: 
a hollow member (foam leg clamshell half covered in simulated skin - ¶29) comprising a simulated flesh (foam - ¶29) having an inner foam core portion (foam filling inside the simulated skin - ¶29) and with said hollow member defining an inner cavity (in the clamshell half); 
a support structure (skeletal leg component - ¶29) received within said inner cavity; and 
a mounting mechanism (one or more common threaded fasteners - ¶29) coupled to each of said hollow member and said support structure for maintaining the positioning of said simulated flesh relative to said support structure (as taught in ¶29) during the crash test simulations (the anthropomorphic device of Iocca is capable of use during crash test simulations, during which the mounting mechanism can maintain the positioning of the simulated flesh relative to the support structure, e.g. if the force experienced during the crash simulation is not strong enough to cause the mounting mechanism to fail), wherein said mounting mechanism comprises: 
a fastening member (common threaded fastener - ¶29) passing through said flange portion, extending along said elongated portion, and secured to said support structure (¶29).
Iocca does not teach wherein said mounting mechanism comprises: 
one or more inserts each respectively coupled within said simulated flesh, wherein each of said one or more inserts comprises: 
a flange portion having an outer surface and an opposing inner surface, said flange portion positioned within said inner foam core portion such that said inner foam core portion covers at least a portion of said outer surface of said flange portion to at least partially encapsulate said flange portion within said inner foam core portion; and 
an elongated portion extending from said flange portion towards said support structure; and 
wherein the fastening member passes through said flange portion, and extends along said elongated portion.
Bataille teaches a mounting mechanism 4, 8 for attaching a foam portion 7 (analogous to Iocca’s simulated flesh, which is also made of foam) to a support structure 2, 
wherein said mounting mechanism comprises: 
one insert 8 coupled within said foam portion 7, wherein said one insert comprises: 
[AltContent: textbox (IS2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (OS2)][AltContent: arrow][AltContent: textbox (OS)][AltContent: textbox (IS)]
    PNG
    media_image1.png
    579
    887
    media_image1.png
    Greyscale

a flange portion 10a having an outer surface OS (fig. 1 above) and an opposing inner surface IS (fig. 1 above), said flange portion positioned within said foam portion 7 such that said inner foam core portion covers at least a portion of said outer surface of said flange portion to at least partially encapsulate said flange portion within said inner foam core portion (as shown in fig. 1); 
an elongated portion 9, 10b extending from said flange portion towards said support structure; and 
a fastening member 4 (in the translation, the last 4 lines of pg. 3 teach that the fastening member can be configured to be anchored via axial rotation; fig. 1 shows that the fastening member 4 has a wide head portion to abut against the insert 8) passing through said flange portion, extending along said elongated portion, and secured to said support structure (in the translation, pg. 2 lines 18-19 teach that the insert 8 reinforces a receiving zone of the member 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iocca such that the fastening member has a wide head and the receiving zone of the fastening member is provided with an insert coupled within the foam as taught by Bataille so as to reinforce the receiving zone of the fastening member (in Bataille’s translation, see pg. 2 lines 18-19).

As to claim 3, Iocca as modified teaches wherein said one fastening member comprises: 
a head portion (i.e. the portion of the fastener distant from the support structure), and 
a shank portion (the portion of the fastener that goes into the support structure) extending from said head portion, said shank portion terminating into a tip portion (being the very end of the fastening member opposite the head portion), wherein said shank portion extends through and along an elongated opening (of Bataille’s insert 8) of said elongated portion such that said tip portion is received and secured within said support structure with said head portion positioned adjacent (e.g. near) to an outer surface of said flange portion.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iocca in view of Bataille as applied to claim 1 above and further in view of Laursen (US 2102901 A).
As to claim 2, Iocca as modified teaches the limitations of the claim except wherein said flange portion 10a (Bataille) includes one or more flange openings extending between said outer surface and said opposing inner surface with a portion of said inner foam core portion extending within each one of said one or more flange openings.
Laursen teaches an insert (title; fig. 4) for rubber heels, the insert comprising a flange portion 1 (pg. 2 line 43) that includes one or more flange openings 7 extending between an outer surface (upper surface of the flange portion) and an opposing inner surface (lower surface of the flange portion) with a portion 10 (fig. 9) of said rubber heel extending within each one of said one or more flange openings (pg. 2 lines 55-62 teach that the rubber passes through the flange openings so that the rubber is united with the flange both above and below the flange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Iocca as modified such that the flange includes flange openings through which the material, being secured by the fastener, passes such that the material is united with the flange both above and below the flange, as taught by Laursen so as to more firmly lock the insert with respect to the material being secured by the insert (in Laursen, see pg. 2 lines 55-65).
Iocca as modified teaches wherein said flange portion 10a (Bataille) includes one or more flange openings 7 (Bataille) extending between said outer surface OS2 (fig. 1 of Bataille above) and said opposing inner surface IS2 (fig. 1 of Bataille above) with a portion of said inner foam core portion extending within each one of said one or more flange openings.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iocca in view of Bataille as applied to claim 3 above and further in view of Gutfleisch et al. (DE 3913356 A, hereinafter Gutfleisch).
As to claim 4, Iocca teaches wherein said support structure (skeletal leg component - ¶29 of Iocca) includes an exterior surface with a receiving opening (hole into which the fastening member goes) extending inwardly and transversely (from the exterior surface of the support structure), and wherein said shank portion extends through and along said elongated opening such that said tip portion extends through said elongated opening and is received and secured within said receiving opening with said head portion positioned adjacent (e.g. near) to said outer surface of said flange portion 10a (Bataille).
Iocca as modified does not teach that the support structure defines one or more receiving cavity portions contained within the exterior surface and including the receiving opening, the receiving opening extending from said receiving cavity portion.
[AltContent: textbox (BR)][AltContent: arrow][AltContent: textbox (WR)][AltContent: arrow][AltContent: textbox (RCP)][AltContent: arrow]
    PNG
    media_image2.png
    577
    599
    media_image2.png
    Greyscale

Gutfleisch teaches a connection for adjoining parts (title) wherein there is a support structure 2 defining one or more receiving cavity portions RCP (fig. 3 above) contained within an exterior surface (of the support structure 2) and including a receiving opening 4, the receiving opening extending from said receiving cavity portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iocca as modified so that the bottom side of the insert fits into a receiving cavity portion in the support structure as taught by Gutfleisch to better maintain the positioning of the insert with respect to the support structure (¶20 of Gutfleisch) and so as to save time when trying to align the insert with the receiving opening.

As to claim 5, Iocca as modified teaches wherein said receiving cavity portion includes: 
a wall region WR (fig. 3 of Gutfleisch above) extending transversely from said exterior surface, and a bottom region BR (fig. 3 of Gutfleisch above) extending transversely from said wall region with said receiving opening 4 (Gutfleisch) extending transversely from said bottom region; and 
wherein an end surface of said elongated member 9, 10b (Bataille) is abutted to said bottom region when said one fastening member (threaded fastener - ¶29 of Iocca) is inserted within said one insert 8 (Bataille) and secured to said support structure. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iocca in view of Bataille as applied to claim 1 above and further in view of Lipmyer (US 20050126258 A1).
As to claim 6, Iocca as modified teaches the limitations of the claim except at least one sensor configured for sensing movement of the anthropomorphic test device during a crash test simulation.
Lipmyer teaches an anthropomorphic test device (fig. 1) comprising at least one sensor 50 (accelerometer - ¶24) configured for sensing movement of the anthropomorphic test device during a crash test simulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iocca as modified to have an accelerometer as taught by Lipmyer so as to gather additional data from Iocca’s training dummy for training purposes.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (instant fig. 1 and ¶4-5, hereinafter AAPA) in view of  Iocca et al. (US 20140335493 A1, hereinafter Iocca) and Bataille et al. (FR 3095787 A1, hereinafter Bataille).
As to claim 1, AAPA teaches an anthropomorphic test device (fig. 1) configured for use in crash test simulations (¶4-5), said anthropomorphic test device comprising: 
a hollow member 16 comprising a simulated flesh (¶5) having an inner foam core portion (inner foam material - ¶4) and with said hollow member defining an inner cavity (containing at least the support structure 18 in fig. 1); 
a support structure 18 received within said inner cavity.
AAPA does not teach a mounting mechanism coupled to each of said hollow member and said support structure for maintaining the positioning of said simulated flesh relative to said hollow member during the crash test simulations, wherein said mounting mechanism comprises: 
one or more inserts each respectively coupled within said simulated flesh, wherein each of said one or more inserts comprises: 
a flange portion having an outer surface and an opposing inner surface, said flange portion positioned within said inner foam core portion such that said inner foam core portion covers at least a portion of said outer surface of said flange portion to at least partially encapsulate said flange portion within said inner foam core portion; and 
an elongated portion extending from said flange portion towards said support structure; and 
a fastening member passing through said flange portion, extending along said elongated portion, and secured to said support structure.
Iocca teaches an anthropomorphic test device 100 configured for use in crash test simulations (the anthropomorphic device of Iocca is capable of being used in crash test simulations), said anthropomorphic test device comprising: 
a hollow member (removable foam leg clamshell half covered in simulated skin - ¶29) comprising a simulated flesh (foam - ¶29) having an inner foam core portion (foam filling inside the simulated skin - ¶29) and with said hollow member defining an inner cavity (in the clamshell half); 
a support structure (skeletal leg component - ¶29) received within said inner cavity; and 
a mounting mechanism (one or more common threaded fasteners - ¶29) coupled to each of said hollow member and said support structure for maintaining the positioning of said simulated flesh relative to said hollow member (as taught in ¶29; see the 112b rejection of this claim above for the examiner’s interpretation) during the crash test simulations (the anthropomorphic device of Iocca is capable of use during crash test simulations, during which the mounting mechanism can maintain the positioning of the simulated flesh relative to the support structure, e.g. if the force experienced during the crash simulation is not strong enough to cause the mounting mechanism to fail), wherein said mounting mechanism comprises: 
a fastening member (common threaded fastener - ¶29) passing through said flange portion, extending along said elongated portion, and secured to said support structure (¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA such that the simulated flesh is removably attached to the support structure via a mounting portion comprising a fastening member as taught by Iocca so as to facilitate inspection of the support structure and other components for damage after repeated testing.
As to the claimed insert,
Bataille teaches a mounting mechanism 4, 8 for attaching a foam portion 7 (analogous to AAPA’s simulated flesh, which is also made of foam) to a support structure 2, 
wherein said mounting mechanism comprises: 
one insert 8 coupled within said foam portion 7, wherein said one insert comprises: 
a flange portion 10a having an outer surface OS (fig. 1 above) and an opposing inner surface IS (fig. 1 above), said flange portion positioned within said foam portion 7 such that said inner foam core portion covers at least a portion of said outer surface of said flange portion to at least partially encapsulate said flange portion within said inner foam core portion (as shown in fig. 1); and
an elongated portion 9, 10b extending from said flange portion towards said support structure; and 
a fastening member 4 (in the translation, the last 4 lines of pg. 3 teach that the fastening member can be configured to be anchored via axial rotation; fig. 1 shows that the fastening member 4 has a wide head portion to abut against the insert 8) passing through said flange portion, extending along said elongated portion, and secured to said support structure (in the translation, pg. 2 lines 18-19 teach that the insert 8 reinforces a receiving zone of the member 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the fastening member has a wide head and the receiving zone of the fastening member is provided with an insert coupled within the foam as taught by Bataille so as to reinforce the receiving zone of the fastening member (in Bataille’s translation, see pg. 2 lines 18-19).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca and Bataille as applied to claim 1 above and further in view of Arthur et al. (US 20130000426 A1, hereinafter Arthur).
As to claim 7, AAPA teaches wherein said hollow member 16 comprises a hollow pelvic member 16 including said simulated flesh (¶5) having an inner foam core portion (inner foam material - ¶4) and with said hollow pelvic member defining an inner cavity (having the support structure 18), wherein said hollow pelvic member 16 comprises: 
[AltContent: textbox (IO)][AltContent: arrow][AltContent: ][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (TB)][AltContent: textbox (PB)][AltContent: arrow][AltContent: textbox (EP)][AltContent: arrow]
    PNG
    media_image3.png
    572
    544
    media_image3.png
    Greyscale


a pelvic region (i.e. the upper portion of the hollow member 16 where the upper part of the support structure 18 is exposed) having an inner surface defining an opening (containing the support structure 18), and 
a pair of upper thigh regions (the low end of the hollow member 16 – see fig. 1) extending from said pelvic region, each of said pair of upper thigh regions having an inner surface (respectively facing the pair of thigh bone elements sticking out of the hollow member 16) and an opposing outer surface extending from an edge portion EP (fig. 1 above) and with said inner surface defining an insertion opening IO (fig. 1 above); and 
wherein said support structure 18 comprises a pelvic support structure 18 (¶5) received within said inner cavity, said pelvic support structure comprising: 
 a pelvic bone PB (fig. 1 above) having an exterior surface positioned adjacent to said inner surface of said pelvic region (see fig. 1); and 
a pair of upper thigh bones TB (fig. 1 above) with one of said pair of upper thigh bones contained within a corresponding respective one of said pair of upper thigh regions; 
wherein said fastening member (common threaded fastener of Iocca) passes through said flange portion 10a (Bataille), extends along said elongated portion 9, 10b (Bataille), and is secured to the pelvic bone.
AAPA as modified does not teach wherein the inner cavity is defined within both of said pelvic region and said pair of upper thigh regions between said opening (where the top of the support structure 18 is exposed) and each of said pair of insertion openings (here, the inner cavity as claimed communicates between said opening and said pair of insertion openings because it is in both of the pelvic region and the upper thigh regions; since AAPA is silent as to whether the pelvic bone portion of the support structure 18 and the thigh bones connect to each other, AAPA is silent as to whether the inner cavity provides such communication),
a central support structure contained within said pelvic region, a pair of pelvic bones coupled to said central support structure and contained within said pelvic region, each of said pair of pelvic bones having an exterior surface positioned adjacent to said inner surface of said pelvic region,
wherein the pair of upper thigh bones is coupled to and extending from said central support structure,
wherein the pelvic bone to which the fastening member is secured is a respective one of a pair of pelvic bones.
Arthur teaches an assembly for a crash test dummy comprising a pelvic support structure (fig. 5) comprising a pair of pelvic bones 70, 72, a pair of thigh bones 142, 144 and a central support structure (shown in figs. 5 and 7 connecting the pelvic bones and thigh bones together), wherein the pair of upper thigh bones is coupled to and extending from said central support structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA to have a pair of pelvic bones and a central support structure connecting the pair of pelvic bones with the pair of upper thigh bones as taught by Arthur so as to increase the anatomical accuracy and strength of the support structure.
AAPA as modified teaches wherein the inner cavity is defined within both of said pelvic region and said pair of upper thigh regions between said opening (where the top of the support structure 18 is exposed) and each of said pair of insertion openings IO (AAPA; through which the thigh bone elements extend; here, the inner cavity communicates between said opening and said pair of insertion openings because the inner cavity accommodates a connection between the pelvic bones and upper thigh bones via the central support structure),
a central support structure (as taught by Arthur) contained within said pelvic region, a pair of pelvic bones (as taught by Arthur) coupled to said central support structure and contained within said pelvic region, each of said pair of pelvic bones having an exterior surface positioned adjacent to said inner surface of said pelvic region,
wherein the pelvic bone to which the fastening member (from Iocca) is secured is a respective one of a pair of pelvic bones.

As to claim 9, AAPA as modified teaches wherein said one fastening member comprises: 
a head portion (i.e. the portion of the fastener distant from the support structure), and 
a shank portion (the portion of the fastener that goes into the support structure) extending from said head portion, said shank portion terminating into a tip portion (being the very end of the fastening member opposite the head portion), 
wherein said shank portion extends through an elongated opening (of Bataille’s insert 8) of said elongated portion such that said tip portion is received and secured within said respective one pelvic bone (of AAPA) with said head portion positioned adjacent (e.g. near) to an outer surface of said flange portion 10a (Bataille).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca, Bataille and Arthur as applied to claim 7 above and further in view of Gutfleisch et al. (DE 3913356 A, hereinafter Gutfleisch).
As to claim 10, Iocca teaches wherein each of said pelvic bones including a receiving opening (AAPA was modified in view of Iocca such that the hollow member is attached to the pelvic bone via a common threaded fastener, meaning there is a receiving opening in the pelvic bone to receive the fastener; when AAPA is further modified in view of Arthur to have a pair of pelvic bones, then there is a pair of pelvic bones with each having a receiving opening) extending inwardly and transversely, and wherein said shank portion (the part of the fastener going into the bone) extends along an elongated opening (inside the elongated portion 9, 10b of Bataille) of said elongated portion such that said tip portion (i.e. the tip of the shank) extends through said elongated opening (i.e. elongated portion 9, 10b of Bataille) and is received and secured within said receiving opening with said head portion (the end of the fastener not in the receiving opening) positioned adjacent (i.e. near) to said outer surface of said flange portion 10a (Bataille).
Iocca as modified does not teach that each of said pelvic bones defines one or more receiving cavity portions contained within the exterior surface and including the receiving opening, the receiving opening extending from said receiving cavity portion.
Gutfleisch teaches a connection for adjoining parts (title) wherein there is a support structure 2 defining one or more receiving cavity portions RCP (fig. 3 above) contained within an exterior surface (of the support structure 2) and including a receiving opening 4, the receiving opening extending from said receiving cavity portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified so that the bottom side of each insert fits into a receiving cavity portion in the support structure as taught by Gutfleisch to better maintain the positioning of the insert with respect to the support structure (¶20 of Gutfleisch) and so as to save time when trying to align the insert with the receiving opening.

As to claim 11, AAPA as modified teaches wherein said receiving cavity portion includes: 
a wall region WR (fig. 3 of Gutfleisch above) extending transversely from said exterior surface, and a bottom region BR (fig. 3 of Gutfleisch above) extending transversely from said wall region with said receiving opening 4 (Gutfleisch) extending transversely from said bottom region; and 
wherein an end surface of said elongated member 9, 10b (Bataille) is abutted to said bottom region when said one fastening member (threaded fastener - ¶29 of Iocca) is inserted within said one insert 8 (Bataille) and secured to said support structure. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca, Bataille and Arthur as applied to claim 7 above and further in view of Biard et al. (FR 2683320 A1, hereinafter Biard).
As to claim 12, AAPA as modified teaches wherein said hollow pelvic member 16 (AAPA) further comprises a flap member F (fig. 1 of AAPA above) extending from said pelvic region and including an inner surface (on the inside of the flap member), with said inner surface of flap member further defining said opening of said pelvic region (see fig. 1 of AAPA).
AAPA as modified does not teach wherein said inner surface is configured to receive an abdomen member of said anthropomorphic test device (this is because AAPA as modified is silent as to the claimed abdomen member).
[AltContent: textbox (F2)][AltContent: arrow]
    PNG
    media_image4.png
    662
    421
    media_image4.png
    Greyscale

Biard teaches an anthropomorphic device with a pelvic member having a flap member F2 (fig. 1 above) with an inner surface wherein said inner surface is configured to receive an abdomen member 40 of said anthropomorphic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA such that the hollow member comprises a flap member with an inner surface configured to receive an abdomen member of the anthropomorphic device as taught by Biard since the addition of the abdomen member makes the anthropomorphic device more anatomically correct.

As to claim 13, AAPA as modified teaches wherein said inner surface of said flap member is configured to be in engaging contact with an outer surface of the abdomen member (as shown in figs. 1 and 3 of Biard).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Iocca, Bataille and Arthur as applied to claim 7 above and further in view of Smrcka (US 3755920 A) and Blaine (US 4439162 A).
As to claim 14, AAPA as modified teaches the limitations of the claim except wherein each of said pair of upper thigh regions includes at least one opening extending from said outer surface to said inner surface, and wherein the anthropomorphic test device further comprises: 
at least one additional fastening member, with each of said at least one additional fasteners coupled within a corresponding one of said at least one openings for securing a respective one of said pair of upper thigh regions to a corresponding one of said pair of upper thigh bones.
Smrcka teaches a dummy leg (fig. 2) comprising simulated flesh 30 of an upper thigh with at least one opening (for screw 22) extending from an outer surface (of the flesh) to an inner surface (of the flesh) wherein an upper part 16 of a thigh bone 16, 20 is connected to a lower part 20 of the thigh bone using a cap screw 22 (which corresponds to the claimed at least one additional fastening member) within the at least one opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that each upper thigh part of the dummy connects with the rest of its respective leg via a cap screw that is inserted through an opening in the simulated flesh and that connects the upper thigh bone part with a lower thigh bone part as taught by Smrcka since such a modification would be a simple substitution of one method of attaching legs for another (note that ¶4 of AAPA teaches that the dummy has legs, but is silent as to how they connect) for the predictable result that the legs are easily installed or uninstalled with a screw driver, which is inexpensive and widely available.
AAPA as modified still does not teach that the at least one additional fastening member 22 (Smrcka) secures a respective one of said pair of upper thigh regions (of AAPA’s foam hollow member 16) to a corresponding one of the pair of upper thigh bones (in Smrcka, the screw 22 does not contact the simulated flesh).
Blaine teaches a dummy (fig. 15) wherein an at least one additional fastening member 126 (which includes a nut, as shown in fig. 15) is attached all the way through the simulated flesh of the upper thigh to a rigid upper thigh bone-like member 124, thereby attaching the simulated flesh of the upper thigh to the rigid upper thigh bone-like member 124.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the at least one additional fastening member is configured to be fastened all the way through the upper thigh flesh as taught by Blain to make the fastener easier to uninstall since it can be accessed from outside of the simulated flesh.
AAPA as modified teaches that the at least one additional fastening member 126 (Blaine) secures a respective one of said pair of upper thigh regions (of AAPA’s foam hollow member 16) to a corresponding one of the pair of upper thigh bones TB (AAPA).
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 15-17 were indicated as containing allowable subject matter in the Non-Final Action mailed 2/15/22.

Claims 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 21 is claim 15 rewritten in independent form including the limitations of independent claim 1 and all intervening claims.
Claims 22-23 contain the limitations of claims 16-17 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 6/5/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 15 that Iocca and Bataille alone or in combination do not teach wherein the inner foam core portion covers at least a portion of the outer surface of the flange portion to at least partially encapsulate the flange portion within the inner foam core portion.
Applicant’s argument is not persuasive. Bataille teaches a flange portion 10a having an outer surface OS (fig. 1 above) and an opposing inner surface IS (fig. 1 above), said flange portion positioned within said foam portion 7 such that said inner foam core portion covers at least a portion of said outer surface OS of said flange portion to at least partially encapsulate said flange portion within said inner foam core portion (as shown in fig. 1 along the horizontal direction).

Applicant argues on pg. 16 that there would be no reason to modify Bataille to introduce a portion of the foam 7 on top of the upper surface of the insert 8 in order for the foam core portion to at least partially encapsulate the flange as claimed.
Applicant’s argument is not persuasive because Bataille already teaches that the foam core portion at least partially encapsulates the flange portion, as discussed above, and Iocca in view of Bataille teaches all of claim 1 without Applicant’s proposed modification of adding foam material onto the top of Bataille’s insert.

Applicant argues on pg. 16 that there would be no reason to “look at any of the other identified references cited above” to add foam on the top of Bataille’s insert 8, and that adding, to Bataille, a partial encapsulation of the flange would be “redundant to the inclusion of the ribs.”
Applicant’s argument is unpersuasive. One of skill in the art would look to Laursen as applied to the rejection of claim 2. Laursen teaches having material on the top of an insert so that the material can pass through holes 7 in the flange 1, which beneficially firmly interlocks the flange with the material (pg. 2 lines 55-56 of Laursen). The ribs of Bataille do not firmly interlock the flange with the foam because Bataille’s flange merely sits on the foam. Therefore, Laursen’s teaching of interlocking a flange with rubber is not redundant with the function of Bataille’s ribs, as suggested by Applicant.

Applicant argues on pg. 17 that the addition of Laursen with respect to the rejection of claim 2 does not remedy the alleged deficiencies in the combination of Iocca and Bataille with respect to claim 1 regarding the partial encapsulation of the flange recited in claim 1.
Applicant’s argument is not persuasive because Laursen is not relied on for the rejection of claim 1.

Applicant argues on pg. 17 that there would be no reason to add the flange openings of Laursen because the ribs of Bataille “perform the same function as the flange openings in Laursen to firmly lock the insert in place.” Applicant further argues there is no proof that adding the interlocking feature of Laursen would more firmly lock Bataille’s insert in place when combined with Bataille’s ribs.
Applicant’s argument is not persuasive. While it is true that Laursen’s flange openings and Bataille’s ribs both secure an insert in place, they do not perform “the same function” as suggested by Applicant. As discussed above, Bataille’s ribs do not interlock the flange portion with the foam material because Bataille’s flange portion merely sits on the foam. Laursen’s flange holes, having the heel material therein, provides the benefit of firmly interlocking a flange with the material it is secured to. Therefore, Iocca as modified, having both Bataille’s ribs and Laursen’s flange holes, would be more firmly locked to the foam material than with ribs alone.
Applicant’s argument, that there is no proof that adding Laursen’s flange holes would result in Bataille’s insert being more firmly locked to the foam, is not persuasive. Applicant submits on pg. 17 that Laursen’s flange holes and Bataille’s ribs both provide locking strength (i.e. that Bataille’s ribs “perform this same function,” referring to Laursen’s flange holes) between an insert and the material that the insert is secured to. This means that if Laursen’s flange holes are used in combination with Bataille’s ribs, the insert would be locked with the foam more firmly than with ribs alone. Applicant’s argument that Laursen’s flange holes would NOT add to the locking strength provided by Bataille’s ribs implies that Laursen’s flange holes provide zero locking strength, contradicting Applicant’s submission that Laursen’s flange holes perform the “same function” as Bataille’s ribs. Since Laursen’s locking holes do not provide zero locking strength, Applicant’s argument is not persuasive and Applicant fails to provide evidence that the combination of Laursen’s flange holes and Bataille’s ribs provides the same amount of locking strength as Bataille’s ribs alone.

Applicant argues on pg. 17 that claims 10-11 were not rejected under 35 U.S.C. Section 103. 
Applicant’s argument is not persuasive. Claims 10-11 were rejected under 35 U.S.C. Section 103 in the Non-Final Action mailed 2/15/22 on pgs. 22-23.

Applicant argues on pg. 18 that claims 15-17 should be allowed because the rejections and objections thereto are allegedly overcome.
Applicant’s argument is not persuasive because claims 15-17 depend from rejected claims. Therefore, the Examiner still objects to claims 15-17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                        

/JILL E CULLER/Primary Examiner, Art Unit 2853